UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4011


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

THOMAS RUGGERIO HINSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:11-cr-00320-WO-1)


Submitted:   June 24, 2013                 Decided:    July 18, 2013


Before WILKINSON, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Carlyle Sherrill, III, SHERRILL & CAMERON, PLLC, Salisbury,
North Carolina, for Appellant. Ripley Rand, United States
Attorney, Lisa B. Boggs, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Thomas Ruggerio Hinson was charged with possession of

a firearm by a convicted felon, 18 U.S.C. § 922(g)(1) (2006)

(Counts   One   and     Three)    and     possession       of    an    unregistered

firearm, 26 U.S.C. § 5861(d) (2006) (Count Two).                      In accordance

with a written plea agreement, Hinson pled guilty to Counts One

and Three.      He was sentenced to 120 months on Count One and

seventy-two     months,    consecutive,          on    Count     Three.      Hinson

appeals, claiming that his sentence is unreasonable.                    We affirm.

          We review a sentence for reasonableness, applying an

abuse-of-discretion standard.             Gall v. United States, 552 U.S.

38, 51 (2007).        We first examine the sentence for “significant

procedural    error.”      Id.       We       then    consider   the    substantive

reasonableness of the sentence, taking into account the totality

of the circumstances.            United States v. Mendoza-Mendoza, 597

F.3d 212, 216 (4th Cir. 2010).                If the sentence is within the

properly calculated Guidelines range, we may presume that the

sentence is reasonable.          United States v. Go, 517 F.3d 216, 218

(4th Cir. 2008).

          Hinson first asserts that his sentence is unreasonable

because, even though the offenses of conviction were the same,

he received a significantly higher sentence on Count One.                      This

claim is without merit.            In the case of multiple counts of

conviction,     the     Guidelines        require       that     if    the   “total

                                          2
punishment” exceeds the highest statutory maximum, the district

court “shall” impose consecutive terms of imprisonment to the

extent     necessary        to        achieve    the        total    punishment.          U.S.

Sentencing     Guidelines              Manual        § 5G1.2(d)       (2011).          “Total

punishment . . . [is] the precise sentence determined by the

sentencing     judge        from        within        the     appropriate      [G]uidelines

range.”      United States v. Rutherford, 599 F.3d 817, 820 (8th

Cir. 2010) (internal quotation marks omitted).

            Here, the Guidelines range was 168-210 months, and the

district court determined that a 192-month sentence would be the

total punishment.           Because Hinson was statutorily subject to a

maximum of ten years on each count, see 18 U.S.C. § 924(a)(2)

(2006), the district court followed the mandated procedure and

sentenced him to 120 months on Count One, to be followed by

seventy-two        months        on     Count        Three,    thereby       achieving    the

within-Guidelines total punishment of 192 months.

            We also reject Hinson’s claim that his sentence was

substantively unreasonable in light of his mental problems.                                The

district     court     provided          a   comprehensive           explanation     of    the

chosen sentence, appropriately weighing the 18 U.S.C. § 3553(a)

(2006)    sentencing        factors.            The     court       stated    that   it    had

considered     a     psychological           evaluation,         which    disclosed       that

Hinson had certain mental health and cognitive issues.                               However,

the court determined that other factors, including the serious

                                                 3
nature of the instant offenses and Hinson’s criminal history,

warranted the selected sentence.          We conclude that the district

court provided an adequate explanation of the sentence, taking

into consideration the relevant § 3553(a) factors.

          Our    review   of   the   record   establishes    that    Hinson’s

arguments on appeal are without merit and that his presumptively

reasonable,     within-Guidelines     sentence    is   procedurally        and

substantively reasonable.       Accordingly, we affirm.           We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before     the    court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                      4